DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered. 
Response to Arguments
Applicant’s arguments, 2/17/21, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims 2, 3, 5-8, 10-16 and 18-22 has been withdrawn. 
Applicant's arguments filed 2/17/21, with respect to the 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose the second longitudinal section being configured to cover collateral vessels of the vein and to disrupt a valve located in the vein.  Examiner notes that although the prior art does not explicitly disclose covering the collateral vessels to disrupt a valve, they prior art in combination would be configured to be positioned in this manner.  For example, Dickinson US 2013/0190676 discloses a stent implant having a second longitudinal section 14 being inserted into a vein (figure 2, paragraph 0065).  Additionally, Schreck et al. teaches a stent graft system wherein the system may comprises additional overlapping segments to adjust the length of particular segments either proximally or distally (paragraph 0098-100). Therefore, the prior art may be configured . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 10-16, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson US 2013/0190676 in view of Minion US 2012/0296406 in view of Schreck et al. US 2017/0239035.
Regarding claims 2, 7, 12, 14, 15, 16, Dickinson et al. discloses a stent implantable in a fistula between an artery and a vein for treating an occlusion in the artery by diverting blood flow from the artery to the vein (abstract), the stent comprising:
a first longitudinal section 12 having a collapsed state and an expanded state (abstract, paragraph 0066), the first longitudinal section comprising a first expanded diameter when in the expanded state and a first metal support structure comprising a first material (support structure 22, paragraph 0052), the first longitudinal section being cylindrical (figures 1, 2), the first longitudinal section configured to appose a sidewall of the artery (figure 2), 
a second longitudinal section 14 having a collapsed state and an expanded state (abstract, paragraph 0066), the second longitudinal section comprising a second expanded diameter larger than the first expanded diameter, and a second metal support structure (support structure 24, paragraph 0052) having a different material than the first support structure (paragraph 0091), the first material 
a third longitudinal section 16 configured to be longitudinally between the first longitudinal section and the second longitudinal section, the third longitudinal having a collapsed state and an expanded state, the third longitudinal section being frustoconical, the third longitudinal section configured to span interstitial tissue between the artery and the vein (figure 2, tubular device or stent being expandable device paragraph 0004);
a first graft material coupled to the second longitudinal section, the first graft material configured to inhibit flow through a sidewall of the second longitudinal section (graft material may be coupled to the first end portion, paragraph 0014); and
a second graft material coupled to the third longitudinal section, the second graft material configured to inhibit flow through a sidewall of the third longitudinal section (paragraph 0011, coupled to the third, or intermediate portion),
wherein the second longitudinal section has a parameter different than the third longitudinal section and the first longitudinal section and wherein the parameter comprises a cut pattern (paragraphs 0080, 0094).
Dickinson et al. discloses providing varying parameters along the longitudinal sections wherein a graft may be configured to extend over an entire support structure or stent, or overlap a portion of the proximal or distal ends (paragraph 0073, 0077, 0078) the second longitudinal section comprising a proximal end portion and a distal end portion, but does not explicitly disclose the second longitudinal section being separate from the third longitudinal section, wherein the second graft material is separate from the first graft material, or the proximal end portion of the second longitudinal portion configured to overlap with a distal portion of the third longitudinal section such that the distal end portion of the 
Minion teaches the use of overlapping stent grafts (figure 4C) comprising a first longitudinal portion (proximal section of main body 14), a second longitudinal section 12 (figure 4C) and a third longitudinal section (distal portion of main body 14), the second longitudinal section being separate from the third longitudinal section (figure 4c, connected with joint 24, paragraph 0020) such that the second longitudinal section is configured to transition from the collapsed state to the expanded state (figure 4c) prior to positioning the third longitudinal section at least partially within the vein (the third longitudinal section is positioned after the second longitudinal section is expanded) once extended into the vessel, figure 4d) the second graft material is separate from the first graft material (graft material on each separate sections 12 and 14), the proximal end portion of the second longitudinal portion configured to overlap with a distal portion of the third longitudinal section such that the distal end portion of the second longitudinal section extends distally beyond the most distal end of the third longitudinal section (figure 4c) and along a vein (shown in a vessel 28, and may be capable of being placed in the claimed location), the second longitudinal section being radially outward of a distal portion of the third longitudinal section (figure 4C). Minion teaches the overlapping stent grafts being connected at a joint 24 and the second longitudinal section expanding or configured to appose the sidewall of a vein (figure 4c) prior to placing the third longitudinal section, but fails to disclose one of the second longitudinal section transitioning to the expanded state prior to positioning the other third longitudinal section at least partially within the vein.
Schreck et al. teaches a stent graft system being insertable into a blood vessel, the stent graft system may comprise two or more stent grafts assembled within the body to adjust the diameter and length of specific segments or provide extension stent grafts for the procedure, the stent grafts being at least a first and second overlapping stent graft either proximally or distally (paragraph 0098-0100), the 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the present invention to modify Dickinson et al. with separate or overlapping grafts, as taught by Minion to facilitate remote positioning and repositioning of the device within a vessel as desired (paragraph 0002) and Schreck et al. to provide extension stent grafts overlapping one another to provide a stent assembly of sufficient size to complete a repair (paragraph 0098-0100). 
Regarding claims 3, 8, and 13, Dickinson et al. discloses the first expanded diameter is between 2 mm and 4 mm, and wherein the third longitudinal section has a third expanded diameter between 4 mm and 6 mm (paragraph 0099). 
Regarding claims 5, 10 and 18, Dickinson et al. discloses the parameter of the second longitudinal section different than the first longitudinal section and the third longitudinal section, and wherein the parameter further comprises at least one of length, radial strut thickness, circumferential strut width, strut shape, cell shape, cut type, material, or shape set (paragraph 80, 94).
Regarding claims 6, 11, 21 and 22, Dickinson et al. discloses a graft material configured to inhibit flow through a sidewall of the stent (paragraph 0024),  the first graft material comprises PTFE, wherein the second graft material comprises PTFE (paragraph 0024) wherein the first expanded diameter is between 2 mm and 4 mm, wherein the second expanded diameter is between 5 mm and 7 mm, wherein the third longitudinal section has a third expanded diameter between 4 mm and 6 mm (paragraph 0099),wherein the first longitudinal section has a length between 20 mm and 40 mm (paragraph 0100), 
Regarding claim 20, Dickinson et al. discloses a dilation balloon configured to dilate at least one of the fistula prior to introduction of the stent and the stent after introduction of the stent (device may be deployed with a balloon catheter capable expanding or dilating, paragraph 0005).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson US 2013/0190676 in view of Minion US 2012/0296406 in view of Schreck et al. US 2017/0239035, as discussed above and further in view of Goldberg et al. US 5601580.
Regarding claim 19, Dickinson, Minion and Schreck et al. disclose a stent essentially as claimed, as discussed above, but fail to disclose a system being used with a valve disabling device comprising at least one of a reverse valvulotome a balloon and a venous stent. 
Goldberg et al. teaches a valve disabling device (column 2, lines 55-61) for rendering valves incompetent for in situ bypass. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dickinson, Minion and Schreck et al. with a valve disabling device, as taught by Goldberg et al. to render the valves incompetent prior to inserting a stent graft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/               Examiner, Art Unit 3771                                                                                                                                                                                         
/SHAUN L DAVID/               Primary Examiner, Art Unit 3771